Citation Nr: 0318656	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran, who had active service from November 1967 to 
November 1970 and from April 1973 to April 1976, died in 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The veteran's death, on February [redacted], 1998, was due to a 
hemorrhagic disruption of the brain as a result of a gunshot 
wound.  

2.  A psychiatric disorder was not present in service or 
manifested for many years thereafter and the veteran did not 
have post-traumatic stress disorder (PTSD).  

3.  Service connection was not in effect for any disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000.  (VCAA) 38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the appellant's claim for service connection for the 
cause of the veteran's death was initially denied on a not 
well-grounded basis, and that the VCAA eliminated the concept 
of a well-grounded claim.  However, the appellant and her 
representative have been provided with a statement of the 
case and supplemental statement of the case, as well as 
letters in July 2002 and May 2003, informing them of the 
governing legal criteria, the evidence necessary to 
substantiate her claim, the evidence considered, evidentiary 
development under the VCAA, and the reasons for the denial of 
her claim.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and VA treatment 
records have been obtained.  Several statements from family 
members and acquaintances have been submitted.  Although the 
appellant originally requested a personal hearing, she 
subsequently indicated that she did not desire a personal 
hearing.  Therefore, it is concluded that the VA has complied 
with the VCAA, and the Board may now proceed, without 
prejudice to the appellant, because there is no indication 
that any further notification or development could be 
undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The record reflects that the veteran had active service in 
the Republic of Vietnam.  A review of his service medical 
records reflects that at the time of a December 1972 
examination the veteran reported that he had some nervous 
trouble.  The December 1972 service examination report 
reflects that the veteran was psychiatrically normal.  
Remaining service medical records are silent for complaint, 
finding, or treatment for any psychiatric disability.  The 
reports of the veteran's September 1970 medical history and 
service separation examination reflects that the veteran 
reported that he had not had any nervous problems and he was 
found to be psychiatrically normal.  On service examination 
in April 1974 the veteran was found to be psychiatrically 
normal.  The reports of medical history and service 
separation examination, dated in December 1975, reflect that 
the veteran reported that he did not have any nervous trouble 
or depression and the examination report reflects that he was 
psychiatrically normal.  

August 1997 VA treatment records reflect that the veteran was 
seen with the complaint of being depressed all summer long.  
He reported that since February of that year he had noticed 
the gradual onset of depression and anxiety symptoms.  It was 
noted that the veteran was a Vietnam veteran, but the veteran 
did not relate his symptoms to his experience in Vietnam.  He 
reported that he had never had dreams of Vietnam or 
flashbacks.  He reported no startle response.  The 
assessments in August 1997 included major depressive 
disorder, depression, and anxiety, not otherwise specified.  

The certificate of death reflects that the veteran died on 
February [redacted], 1998, as a result of hemorrhagic disruption of 
the brain due to a gunshot wound.  The certificate reflects 
that the cause was suicide.  The autopsy report reflects that 
the provisional diagnosis was hemorrhagic disruption 
secondary to small caliber gunshot wound injury.  

Several statements have been received from acquaintances and 
family reporting their observations of the veteran and their 
beliefs with respect to diagnoses or causation of the 
veteran's actions.  However, none of these individuals are 
qualified, as laypersons, to offer medical diagnoses or 
medical etiology, because they do not have sufficient medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While these individuals are qualified to report 
their observations, their offers of medical diagnoses or 
medical etiology are not competent and are of no probative 
value.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for PTSD 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  

When a veteran served continuously for ninety days (90 days) 
or more during a period of war and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

There is competent medical evidence that the veteran did not 
have a psychiatric disability during active service.  All of 
the service examinations reflect that he was psychiatrically 
normal.  The competent medical evidence reflects that the 
veteran was first diagnosed with a psychiatric disorder in 
August 1997.  When the veteran was seen at that time he 
indicated that his symptoms had began in February 1997.  
There is no competent medical evidence indicating that the 
veteran had a psychiatric disorder during active service or 
that he had a psychosis within the first year from date of 
termination of service.  There is competent medical evidence 
that he did not have a psychiatric disorder during service 
and that that he did not have a psychiatric disorder until 
August 1997.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had a psychiatric disorder 
during active service or within one year of discharge from 
active service.  There is no competent medical evidence that 
the veteran ever had PTSD.  The veteran indicated that he did 
not relate any of his symptoms to his active service and the 
competent medical evidence reflects that he was diagnosed 
with psychiatric disability other than PTSD.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran ever had PTSD.  

Service connection was not established for any disability and 
the veteran's death, on February [redacted], 1998, occurred as a 
result of a self-inflicted gunshot wound to the head.  
Therefore, there is no evidence that any disability related 
to service contributed substantially or materially to cause 
the veteran's death or to hasten his death and there is 
evidence that his death was totally unrelated to his active 
service.  Accordingly, a preponderance of the evidence is 
against a finding that any disability related to service 
contributed substantially or materially to cause the 
veteran's death or to hasten his death.  

On the basis of the above analysis, a preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death because the 
preponderance of the evidence is against a finding that any 
disability related to service played any role in the 
veteran's demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

